DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Amendment
The Amendment filed 02/02/2022 has been entered.  Claims 1-4, 7-9, 12-14, 16, and 16 have been amended. Claims 12-19 were previously withdrawn.  Accordingly, claims 1-21 are currently pending in the application.  
Applicant's amendments to the claim 1 have overcome the 103 rejections in view of Dimter (US 2016/0175932 - of record) in view of Tyler (US 2018/0126655 - of record) and Share (US 2017/0371317 - of record) previously set forth in the Office Action mailed 10/27/2021.

Reasons for Allowance
Claims 1-11 and 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a support assembly as instantly claimed is that while the prior art of Dimter (US 2016/0175932 - of record) in view of Tyler (US 2018/0126655 - of record) and Share (US 2017/0371317 - of record) teaches a part and a tension support rod attached to the part at a first attachment location and attached to the base plate at a second attachment location, it does not teach or suggest wherein the first attachment location comprises a pivot joint that includes a socket to enable relative movement between the tension support rod and the part at the pivot joint.
Regarding claim 20, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a support assembly as instantly claimed is that while the prior art of Dimter (US 2016/0175932 - of record) in view of Tyler (US 2018/0126655 - of record) and Share (US 2017/0371317 - of record) teaches a part, wherein the part including an overhang portion with an underside thereof facing towards the base plat, a tension support rod extending between the base plate and the overhang portion to secure the overhang portion to the base plate, the tension support rod having a first end and a second end opposite the first end, it does not teach or suggest that the first end pivotally coupled to the base plate within a socket of the base plate to define a first pivot joint, the second end pivotally coupled to the overhang portion within a socket of the overhang portion to define a second pivot joint, wherein the first pivot joint and the second pivot joint enable the tension support rod to rotate relative to the base plate and the part, respectively.
Claims 2-11 and 21 are allowed because the claims are dependent upon allowable independent claims 1 and 20.

Rejoinder
Claims 1-11 and 20-21 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743